Per Curiam:

This is an appeal from a judgment of the district court permitting the recovery of an alleged excess payment of income tax to ihe State of Kansas. The only issue before the trial court was whether appellee should apportion its income tax for the year 1960, under the provisions of G. S. 1949, 79-3218, as amended, or under the provisions of G. S. 1949, 79-3217.
Other than procedural matters which are not questioned the same issue of facts and legal questions were before this court in Webb Resources v. McCoy, 194 Kan. 758, 401 P. 2d 879, No. 44,062, recently decided. What was held in the second paragraph of the syllabus and stated in the corresponding part of the opinion controls the decision in the present case.
The judgment is therefore reversed.